DETAILED ACTION
This final action is in response to amendment filed on October 11, 2021. In this amendment, claim 19 has been amended. Claims 12, 14, 19, and 22-25 are pending, with claims 12 and 19 being independent. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicants’ arguments, with regards to claims 12 and 19, have been fully considered but they are not persuasive.
In the response filed on October 11, 2021, applicant argues in substance that:
Chen and Johnson, alone or in combination, fail to describe or suggest at least that obtaining a first TCP throughput of a first video stream where a destination IP address of the first video stream is the IP address of the first network device, and obtaining a second TCP throughput of a second video stream where a destination IP address of the second video stream is the IP address of the second network device (remarks, pg. 9). 
The examiner respectfully disagrees. Chen in view of Johnson teaches the limitation above. For instance, Chen teaches obtaining throughput factors of a video stream at evaluation device 11 and at evaluation device 12 (see Chen Fig. 3 and Para. [0049]). Chen also teaches that throughput factor is determined according to an amount 
Chen's network device path (see Chen FIG. 3's device path, which includes sending end 10, first measurement point 11, second measurement point 12, and network terminal 13) will not receive the real or actual throughput (remarks, pg. 10). 
The examiner respectfully disagrees. As shown in part a above, Chen teaches that the evaluation device 11 and 12 acquiring throughput factors of the video stream, and that the throughput factor is determined according to an amount of data received by the evaluation device within the period of time (which is throughput).
A person skilled in the art would not be motivated to combine the teachings of Chen and Johnson (remarks, pg. 11).
The examiner respectfully disagrees. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, the teaching, suggestion, or motivation to do so found in the knowledge generally available to one of ordinary skill in the art for setting a destination IP address of the first video stream to the evaluation device 11, and a destination IP address of the second video stream to the evaluation device 12 for providing video streams to evaluation devices 11 and 12 for evaluation.
Claim 12 recites that the second video stream is sent to the second network device through the first network device, which receives the first video stream. In contrast, Johnson describes sending multiple advertisements to different target IP addresses (remarks, pg. 11). 
The examiner respectfully disagrees. Chen teaches a video stream is sent through the evaluation device 11 (see Chen Fig. 3). In combination, Chen in view of Johnson teaches the second video is send to the evaluation device 11.
Wang expressly contradict for limitation “the location of the network fault is determined as being between the head-end device and the first network device based on both the first MOS-V value and the second MOS-V value being less than the first threshold” because Chen describes this by stating that the throughput factors of the first and second measurement points (e.g., the first network device and the second network device) are smaller than the throughput factor of the network terminal 13 (e.g., the alleged first threshold), while Wang greater than or equal to the preset score value (remarks, pgs. 13-15). 
The examiner respectfully disagrees. Chen teaches the locating based on throughput factor while Wang teaches the locating based on fault score. For throughput factor, it is determined according to an amount of data received by the evaluation device within the period of time. This indicates that throughput factor is inversely proportional with network fault (e.g., the higher the throughput factor, the lower chance the network fault occur). For fault score, it is proportional with network fault (e.g., the higher the fault score, the higher chance the network fault occur). Therefore Wang does not contradict with the limitation above.
Chen is not disclosing or suggesting that two MOS-V values respectively corresponding to first and second network devices be less than a first threshold; rather, Chen is describing a comparison of a throughput factor of a destination device (remarks, pg. 14). 
The examiner respectfully disagrees. Chen teaches locating network fault based on throughput factors respectively corresponding to first and second evaluation devices be less than a first threshold. Steinbach teaches MOS-V (Steinbach Para. [0068]). In combination, Chen in view of Steinbach teaches locating network fault based on MOS-V respectively corresponding to first and second evaluation devices be less than a first threshold.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 12, 14, 19, 22 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0298366, Pub. Date Oct. 2, 2014), in view of Johnson (US 8296793, Pub. Date Oct. 23, 2012), in view of Steinbach et al. (US 2007/0180134, Pub. Date Aug. 2, 2007), and further in view of Wang et al. (US 2014/0122933, Pub. Date May 1, 2014).
As per claim 12, Chen discloses an apparatus (Chen Para. [0007], a method and an apparatus for evaluating media delivery quality) for locating a network fault (Chen Para. [0048], according to similarities and differences of the throughput factors of all points, a location where the fault occurs can be identified) comprising a processor and a non-transitory computer readable medium having processor-executable instructions stored thereon (Chen Para. [0092], the computer software product is stored in a readable storage medium, for example, a floppy disk, a hard disk, or an optical disc of a computer, and includes several instructions for instructing a computer device (which may be a personal computer, a server, or a network device) to perform the methods described in the embodiments of the present invention), wherein the processor-executable instructions, when executed by the processor, facilitate:
 sent by a head-end device (see Chen Fig 3 and Para. [0022], media data is sent from a sending end 10 [head-end device]; [Examiner construes a head-end device as being a device which initiates transmission of the video stream. However, in the event that Applicant suggests that head-end device had additional features, Examiner takes official notice of the preexistence of head-end devices. It would have been obvious to one of ordinary skill prior to the effective filing date to apply the techniques of Chen to a head-end device in order to determine fault in systems where video originates from a head-end device]; see Chen Fig.3 and Para. [0049], Evaluation is simultaneously performed on the first measurement point 11, the second measurement point 12, and the network terminal 13 to acquire throughput factors of the first measurement point 11 [first network device], the second measurement point 12, and the network terminal 13… The method provided by the embodiment of the present invention is also applicable to other media stream services using TCP for transmission; Chen Para. [0036], The throughput factor within a period of time is determined mainly according to an amount of data received by the evaluation device within the period of time [throughput]), and a second TCP throughput, of a second network device, of video stream sent by the head-end device (see Chen Fig.3 and Para. [0049], Evaluation is simultaneously performed on the first measurement point 11, the second measurement point 12, and the network terminal 13 to acquire throughput factors of the first measurement point 11 [first network device], the second measurement point 12 [second network device] and the network terminal 13; Chen Para. [0036], The throughput factor within a period of time is determined mainly according to an amount of data received by the evaluation device within the period of time [throughput)), and the video stream is sent to the second network device through the first network device (see Chen Fig 3 media data sends from server 10 to second measurement point 12 [second network device] through the first measurement point 11 [first network device]); and
determining a location of the network fault based on the first TCP throughput and the second TCP throughput by:
determining a first throughput factor of the first video stream corresponding to the first network device and a second throughput factor of the second video stream corresponding to the second network device (see Chen Fig.3 and Para. [0049], Evaluation is simultaneously performed on the first measurement point 11, the second measurement point 12, and the network terminal 13 to acquire throughput factors of the first measurement point 11 [first network device], the second measurement point 12 [second network device]), and 
determining between whether the location of the network fault is between the head-end device and the first network device (Chen Para. [0049], A section between a sending end 10 and the first measurement point 11 is referred to as a measurement point upstream… if the throughput factors of the first measurement point 11 and the second measurement point 12 are the same and are smaller than the throughput factor of the network terminal 13, it may be determined that the fault has occurred in the measurement point upstream) and whether the location of the network fault is between the first network device and the second network device based on the first and second throughput factors (Chen Para. [0049], if the throughput factors of the first measurement point 11 and the second measurement point 12 are different, it may be determined that the fault has occurred between the first measurement point 11 and the second measurement point 12).
Chen does not explicitly disclose:
obtaining a second TCP throughput, of a second network device, of a second video stream sent by the head-end device;
wherein content of the first video stream is the same as that of the second video stream, a destination Internet Protocol (IP) address of the first video stream is an IP address of the first network device, a destination IP address of the second video stream is an IP address of the second network device, 
determining a first video mean opinion score (MOS-V) value of the first video stream corresponding to the first network device and a second MOS-V value of the second video stream corresponding to the second network device, wherein determining the first MOS-V value is based on the first TCP throughput, and wherein determining the second MOS-V value is based on the second TCP throughput; and
determining between whether the location of the network fault is between the head-end device and the first network device and whether the location of the network fault is between the first network device and the second network device based on the first and second MOS-V values, wherein the location of the network fault is determined 
Johnson teaches:
a second video stream (Johnson Col. 7, line 1-5; broadcaster transmits identical multiple advertisements to the first and second target IP addresses .. with each advertisement to each target IP address; Johnson Col. 4, line 4-7; service provider-who may either be a traditional broadcaster or a next generation video based ISP (Internet Service Provider)-transmits an interleaved data stream to a viewer/consumer);
content of the first video stream is the same as that of the second video stream (Johnson Col. 7, line 1-5; broadcaster transmits identical multiple advertisements to the first and second target IP addresses), a destination Internet Protocol (IP) address of the first video stream is an IP address of the first network device (Johnson Col. 7, line 1-5; broadcaster transmits identical multiple advertisements to the first and second target IP addresses), a destination IP address of the second video stream is an IP address of the second network device (Johnson Col. 7, line 1-5; broadcaster transmits identical multiple advertisements to the first and second target IP addresses). 
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen in view of Johnson for obtaining a second TCP throughput, of a second network device, of a second video stream sent by the head-end device; wherein content of the first video stream is the same as that of the 
One of ordinary skill in the art would have been motivated because it offers the advantage of allowing server to provide multiple identical media data to target destinations for network evaluation.
Chen-Johnson does not explicitly disclose:
determining a first video mean opinion score (MOS-V) value of the first video stream corresponding to the first network device and a second MOS-V value of the second video stream corresponding to the second network device, wherein determining the first MOS-V value is based on the first TCP throughput, and wherein determining the second MOS-V value is based on the second TCP throughput; and
determining between whether the location of the network fault is between the head-end device and the first network device and whether the location of the network fault is between the first network device and the second network device based on the first and second MOS-V values, wherein the location of the network fault is determined as being between the first network device and the second network device based on the second MOS-V value being less than the first MOS-V value and the second MOS-V value being less than a first threshold.
Steinbach teaches:
determining a first video mean opinion score (MOS-V) value of the first video stream corresponding to the first network device, wherein determining the first MOS-V value is based on the first TCP throughput (Steinbach Para. [0068], The Mean Opinion Score (MOS) is estimated based on the current rate [throughput] offered to the user by the system and the packet loss rate. If a user has subscribed for bandwidth R and receives bandwidth R, then in case of no packet loss his satisfaction on the Mean Opinion Score (MOS) scale should be maximum, i.e. 4.5. On the other end, a minimum bandwidth is defined that can be offered to the user and assign to it a Mean Opinion Score (MOS) value of 1; Steinbach Para. [0019], For other applications, such as video, web browsing and file download, the same scale of Mean Opinion Score (MOS), which reflects the user perceived quality of the application is used).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Chen in view of Steinbach for determining a first video mean opinion score (MOS-V) value of the first video stream corresponding to the first network device and a second MOS-V value of the second video stream corresponding to the second network device, wherein determining the first MOS-V value is based on the first TCP throughput, and wherein determining the second MOS-V value is based on the second TCP throughput.
One of ordinary skill in the art would have been motivated because it offers the advantage of quantifying user satisfaction with respect to system parameters such as throughput (Steinbach-Para [0016]).
Chen-Johnson-Steinbach does not explicitly disclose:
determining between whether the location of the network fault is between the head-end device and the first network device and whether the location of the network fault is between the first network device and the second network device based on the 
Wang teaches:
determining between whether the location of the network fault is between the head-end device and the first network device (Wang Para. [0101], The fault score may be a MOS score; Wang Para. [0104] if the fault score corresponding to the node is greater than or equal to the preset score threshold, it is determined that a network fault occurs on the network, and a location where the network fault occurs is determined to be a network segment between the node and a source corresponding to the source identifier) and whether the location of the network fault is between the first network device and the second network device based on the first and second MOS-V values (Wang Para. [0101], The fault score may be a MOS score; Wang Para. [0105], acquiring, according to fault scores corresponding to nodes included in the voice link, two adjacent nodes from the nodes included in the voice link, where a fault score of one node [first network device] of the two adjacent nodes is greater than or equal to the preset score threshold [first MOS value >= threshold], and a fault score of the other node [second network device] is less than the preset score threshold [second MOS value < threshold; thus second MOS value < first MOS value when first MOS value >= threshold]; and determining that the location where the network fault occurs is a network segment between the two adjacent nodes), wherein the location of the network fault  (Wang Para. [0101], The fault score may be a MOS score; Wang Para. [0105], acquiring, according to fault scores corresponding to nodes included in the voice link, two adjacent nodes from the nodes included in the voice link, where a fault score of one node [first network device] of the two adjacent nodes is greater than or equal to the preset score threshold [first MOS value >= threshold], and a fault score of the other node [second network device] is less than the preset score threshold [second MOS value < threshold; thus second MOS value < first MOS value when first MOS value >= threshold]; and determining that the location where the network fault occurs is a network segment between the two adjacent nodes).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Chen in view of Wang determining between whether the location of the network fault is between the head-end device and the first network device and whether the location of the network fault is between the first network device and the second network device based on the first and second MOS-V values, wherein the location of the network fault is determined as being between the first network device and the second network device based on the second MOS-V value being less than the first MOS-V value and the second MOS-V value being less than a first threshold.
(Wang Para. [0110]).

As per claim 14, Chen-Johnson-Steinbach-Wang discloses the apparatus according to claim 12 as set forth above, Chen-Johnson-Steinbach also discloses wherein the location of the network fault is determined as being between the head-end device and the first network device based on both the first MOS-V value and the second MOS-V value being less than the first threshold (Chen-Para. [0049], A section between a sending end 10 [head-end device] and the first measurement point 11 [first network device] is referred to as a measurement point upstream... if the throughput factors of the first measurement point 11 and the second measurement point 12 are the same and are smaller than the throughput factor of the network terminal 13 [first threshold], it may be determined that the fault has occurred in the measurement point upstream; Steinbach Para. [0068], If a user has subscribed for bandwidth R and receives bandwidth R, then in case of no packet loss his satisfaction on the Mean Opinion Score (MOS) scale should be maximum, i.e. 4.5. On the other end, a minimum bandwidth is defined that can be offered to the user and assign to it a Mean Opinion Score (MOS) value of 1).
Same rationale in claim 12 is applied.


As per claim 19, Chen discloses a method (Chen Para. [0007], a method and an apparatus for evaluating media delivery quality) for locating a network fault (Chen Para. [0048], according to similarities and differences of the throughput factors of all points, a location where the fault occurs can be identified), wherein the method comprises: 
obtaining, by an apparatus, a first Transmission Control Protocol (TCP) throughput, of a first network device, of a first video stream sent by a head-end device (see Chen Fig 3 and Para. [0022], media data is sent from a sending end 10 [head-end device]; [Examiner construes a head-end device as being a device which initiates transmission of the video stream. However, in the event that Applicant suggests that head-end device had additional features, Examiner takes official notice of the preexistence of head-end devices. It would have been obvious to one of ordinary skill prior to the effective filing date to apply the techniques of Chen to a head-end device in order to determine fault in systems where video originates from a head-end device]; see Chen Fig.3 and Para. [0049], Evaluation is simultaneously performed on the first measurement point 11, the second measurement point 12, and the network terminal 13 to acquire throughput factors of the first measurement point 11 [first network device], the second measurement point 12, and the network terminal 13… The method provided by the embodiment of the present invention is also applicable to other media stream services using TCP for transmission; Chen Para. [0036], The throughput factor within a period of time is determined mainly according to an amount of data received by the evaluation device within the period of time [throughput]), and a second TCP a video stream sent by the head-end device (see Chen Fig.3 and Para. [0049], Evaluation is simultaneously performed on the first measurement point 11, the second measurement point 12, and the network terminal 13 to acquire throughput factors of the first measurement point 11 [first network device], the second measurement point 12 [second network device] and the network terminal 13; Chen Para. [0036], The throughput factor within a period of time is determined mainly according to an amount of data received by the evaluation device within the period of time [throughput)), and the video stream is sent to the second network device through the first network device (see Chen Fig 3 media data sends from server 10 to second measurement point 12 [second network device] through the first measurement point 11 [first network device]); and 
determining, by the apparatus, a location of the network fault based on the first TCP throughput and the second TCP throughput by:
 determining a first throughput factor of the first video stream corresponding to the first network device and a second throughput factor of the second video stream corresponding to the second network device (see Chen Fig.3 and Para. [0049], Evaluation is simultaneously performed on the first measurement point 11, the second measurement point 12, and the network terminal 13 to acquire throughput factors of the first measurement point 11 [first network device], the second measurement point 12 [second network device]); and 
(Chen Para. [0049], A section between a sending end 10 and the first measurement point 11 is referred to as a measurement point upstream… if the throughput factors of the first measurement point 11 and the second measurement point 12 are the same and are smaller than the throughput factor of the network terminal 13, it may be determined that the fault has occurred in the measurement point upstream) and whether the location of the network fault is between the first network device and the second network device based the first and second throughput factors (Chen Para. [0049], if the throughput factors of the first measurement point 11 and the second measurement point 12 are different, it may be determined that the fault has occurred between the first measurement point 11 and the second measurement point 12), and wherein the location of the network fault is determined as being between the head-end device and the first network device based on both a first throughput factor and a second throughput factor being less than the first threshold (Chen-Para. [0049], A section between a sending end 10 [head-end device] and the first measurement point 11 [first network device] is referred to as a measurement point upstream... if the throughput factors of the first measurement point 11 and the second measurement point 12 are the same and are smaller than the throughput factor of the network terminal 13 [first threshold], it may be determined that the fault has occurred in the measurement point upstream).

obtaining a second TCP throughput, of a second network device, of a second video stream sent by the head-end device;
wherein content of the first video stream is the same as that of the second video stream, a destination Internet Protocol (IP) address of the first video stream is an IP address of the first network device, a destination IP address of the second video stream is an IP address of the second network device; and 
determining, by the apparatus, a location of the network fault based on the first TCP throughput and the second TCP throughput by:
 determining a first video mean opinion score (MOS-V) value of the first video stream corresponding to the first network device and a second MOS-V value of the second video stream corresponding to the second network device, wherein determining the first MOS-V value is based on the first TCP throughput, and wherein determining the second MOS-V value is based on the second TCP throughput; and 
determining between whether the location of the network fault is between the head-end device and the first network device and whether the location of the network fault is between the first network device and the second network device based on the first and second MOS-V values, wherein the location of the network fault is determined as being between the first network device and the second network device based on the second MOS-V value being less than the first MOS-V value and the second MOS-V value being less than a first threshold, and wherein the location of the network fault is determined as being between the head-end device and the first network device based on both the first MOS-V value and the second MOS-V value being less than the first threshold.
Johnson teaches:
a second video stream (Johnson Col. 7, line 1-5; broadcaster transmits identical multiple advertisements to the first and second target IP addresses .. with each advertisement to each target IP address; Johnson Col. 4, line 4-7; service provider-who may either be a traditional broadcaster or a next generation video based ISP (Internet Service Provider)-transmits an interleaved data stream to a viewer/consumer);
content of the first video stream is the same as that of the second video stream (Johnson Col. 7, line 1-5; broadcaster transmits identical multiple advertisements to the first and second target IP addresses), a destination Internet Protocol (IP) address of the first video stream is an IP address of the first network device (Johnson Col. 7, line 1-5; broadcaster transmits identical multiple advertisements to the first and second target IP addresses), a destination IP address of the second video stream is an IP address of the second network device (Johnson Col. 7, line 1-5; broadcaster transmits identical multiple advertisements to the first and second target IP addresses).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Chen in view of Johnson for obtaining a second TCP throughput, of a second network device, of a second video stream sent by the head-end device; wherein content of the first video stream is the same as that of the second video stream, a destination Internet Protocol (IP) address of the first video 
One of ordinary skill in the art would have been motivated because it offers the advantage of allowing server to provide multiple identical media data to target destinations for network evaluation.
Chen-Johnson does not explicitly disclose:
determining a first video mean opinion score (MOS-V) value of the first video stream corresponding to the first network device and a second MOS-V value of the second video stream corresponding to the second network device, wherein determining the first MOS-V value is based on the first TCP throughput, and wherein determining the second MOS-V value is based on the second TCP throughput; and 
determining between whether the location of the network fault is between the head-end device and the first network device and whether the location of the network fault is between the first network device and the second network device based on the first and second MOS-V values, wherein the location of the network fault is determined as being between the first network device and the second network device based on the second MOS-V value being less than the first MOS-V value and the second MOS-V value being less than a first threshold, and wherein the location of the network fault is determined as being between the head-end device and the first network device based on both the first MOS-V value and the second MOS-V value being less than the first threshold.
Steinbach teaches:
(Steinbach Para. [0068], The Mean Opinion Score (MOS) is estimated based on the current rate [throughput] offered to the user by the system and the packet loss rate. If a user has subscribed for bandwidth R and receives bandwidth R, then in case of no packet loss his satisfaction on the Mean Opinion Score (MOS) scale should be maximum, i.e. 4.5. On the other end, a minimum bandwidth is defined that can be offered to the user and assign to it a Mean Opinion Score (MOS) value of 1; Steinbach Para. [0019], For other applications, such as video, web browsing and file download, the same scale of Mean Opinion Score (MOS), which reflects the user perceived quality of the application is used).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Chen in view of Steinbach for determining a first video mean opinion score (MOS-V) value of the first video stream corresponding to the first network device and a second MOS-V value of the second video stream corresponding to the second network device, wherein determining the first MOS-V value is based on the first TCP throughput, and wherein determining the second MOS-V value is based on the second TCP throughput, and wherein the location of the network fault is determined as being between the head-end device and the first network device based on both the first MOS-V value and the second MOS-V value being less than the first threshold.
(Steinbach-Para [0016]).
Chen-Johnson-Steinbach does not explicitly disclose:
determining between whether the location of the network fault is between the head-end device and the first network device and whether the location of the network fault is between the first network device and the second network device based on the first and second MOS-V values, wherein the location of the network fault is determined as being between the first network device and the second network device based on the second MOS-V value being less than the first MOS-V value and the second MOS-V value being less than a first threshold.
Wang teaches:
determining between whether the location of the network fault is between the head-end device and the first network device (Wang Para. [0101], The fault score may be a MOS score; Wang Para. [0104] if the fault score corresponding to the node is greater than or equal to the preset score threshold, it is determined that a network fault occurs on the network, and a location where the network fault occurs is determined to be a network segment between the node and a source corresponding to the source identifier) and whether the location of the network fault is between the first network device and the second network device based on the first and second MOS-V values (Wang Para. [0101], The fault score may be a MOS score; Wang Para. [0105], acquiring, according to fault scores corresponding to nodes included in the voice link, two adjacent nodes from the nodes included in the voice link, where a fault score of one node [first network device] of the two adjacent nodes is greater than or equal to the preset score threshold [first MOS value >= threshold], and a fault score of the other node [second network device] is less than the preset score threshold [second MOS value < threshold; thus second MOS value < first MOS value when first MOS value >= threshold]; and determining that the location where the network fault occurs is a network segment between the two adjacent nodes), wherein the location of the network fault is determined as being between the first network device and the second network device based on the second MOS-V value being less than the first MOS-V value and the second MOS-V value being less than a first threshold (Wang Para. [0101], The fault score may be a MOS score; Wang Para. [0105], acquiring, according to fault scores corresponding to nodes included in the voice link, two adjacent nodes from the nodes included in the voice link, where a fault score of one node [first network device] of the two adjacent nodes is greater than or equal to the preset score threshold [first MOS value >= threshold], and a fault score of the other node [second network device] is less than the preset score threshold [second MOS value < threshold; thus second MOS value < first MOS value when first MOS value >= threshold]; and determining that the location where the network fault occurs is a network segment between the two adjacent nodes).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Chen in view of Wang determining between whether the location of the network fault is between the head-end device and the first network device and whether the location of the network fault is between the first 
One of ordinary skill in the art would have been motivated because it offers the advantage of locating a specific network segment in which a network fault occurs (Wang Para. [0110]).

As per claim 22, Chen-Johnson-Steinbach-Wang discloses the apparatus according to claim 12 as set forth above, Chen-Johnson-Steinbach also discloses wherein determining the first MOS-V value of the first video stream and the second MOS-V value of the second video stream comprises:
determining the first MOS-V value based on the first TCP throughput (Steinbach Para. [0068], The Mean Opinion Score (MOS) is estimated based on the current rate [throughput] offered to the user by the system and the packet loss rate. If a user has subscribed for bandwidth Rand receives bandwidth R, then in case of no packet loss his satisfaction on the Mean Opinion Score (MOS) scale should be maximum, i.e. 4.5. On the other end, a minimum bandwidth is defined that can be offered to the user and assign to it a Mean Opinion Score (MOS) value of 1) and a played video amount (Chen Para. [0032], where the decoding buffer is used to, when the media data is played, temporarily store the decoded media data for playing and output the data to a media play device, so that the media data can be played. If no data exists in the decoding buffer, video playing is paused; Chen Para. [0040], the formula MOS=a1 xDuration+a2 xinterval+a3xPlayTime ... Interval is the duration of the interval between two pauses that are before the moment and are closest to the moment in the process of playing the media data) corresponding to the first video stream (see Chen Fig 3 media data sends from server 10 to second measurement point 12 [second network device] through the first measurement point 11 [first network device]); and
determining the second MOS-V value based on the second TCP throughput (Steinbach Para. [0068], The Mean Opinion Score (MOS) is estimated based on the current rate [throughput] offered to the user by the system and the packet loss rate. If a user has subscribed for bandwidth Rand receives bandwidth R, then in case of no packet loss his satisfaction on the Mean Opinion Score (MOS) scale should be maximum, i.e. 4.5. On the other end, a minimum bandwidth is defined that can be offered to the user and assign to it a Mean Opinion Score (MOS) value of 1) and a played video amount (Chen Para. [0032], where the decoding buffer is used to, when the media data is played, temporarily store the decoded media data for playing and output the data to a media play device, so that the media data can be played. If no data exists in the decoding buffer, video playing is paused; Chen Para. [0040], the formula MOS=a1 xDuration+a2 xinterval+a3xPlayTime ... Interval is the duration of the interval between two pauses that are before the moment and are closest to the moment in the process of playing the media data) corresponding to the second video stream (Johnson Col. 7, line 1-5; broadcaster transmits identical multiple advertisements to the first and second target IP addresses)
Same rationale in claim 12 is applied.

As per claim 25, Chen-Johnson-Steinbach-Wang discloses the apparatus according to claim 12 as set forth above, Chen-Johnson also discloses wherein a first set of parameters of the first video stream is consistent with a second set of parameters of the second video stream (Johnson Col. 7, line 1-5; broadcaster transmits identical multiple advertisements to the first and second target IP addresses), and wherein the first and second sets of parameters include at least one of: a video server address, a stream bit rate (Chen Para. [0028], The bit rate of the media data is acquired by parsing the media data), or a stream resolution.
Same rationale in claim 12 is applied.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0298366, Pub. Date Oct. 2, 2014), in view of Johnson (US 8296793, Pub. Date Oct. 23, 2012), in view of Steinbach et al. (US 2007/0180134, Pub. Date Aug. 2, 2007), in view of Wang et al. (US 2014/0122933, Pub. Date May 1, 2014), and further in view of Altay et al. (US 2010/0306152, Pub. Date Dec. 2, 2010).
As per claim 23, Chen-Johnson-Steinbach-Wang discloses the apparatus according to claim 22 as set forth above, Chen-Johnson also discloses wherein the played video amount (Chen Para. [0032], where the decoding buffer is used to, when the media data is played, temporarily store the decoded media data for playing and output the data to a media play device, so that the media data can be played. If no data exists in the decoding buffer, video playing is paused) corresponding to the first video stream sent from the head-end device (see Chen Fig 3 media data sends from server 10 to second measurement point 12 [second network device] through the first measurement point 11 [first network device]), and wherein the played video amount (Chen Para. [0032], where the decoding buffer is used to, when the media data is played, temporarily store the decoded media data for playing and output the data to a media play device, so that the media data can be played. If no data exists in the decoding buffer, video playing is paused) corresponding to the second video stream (Johnson Col. 7, line 1-5; broadcaster transmits identical multiple advertisements to the first and second target IP addresses) sent from the head-end device see Chen Fig 3 media data sends from server 10 to second measurement point 12 [second network device] through the first measurement point 11 [first network device]).
Same rationale in claim 12 is applied.
Chen-Johnson-Steinbach-Wang does not explicitly disclose:
wherein the played video amount corresponding to the first video stream is estimated based on a video description file of the first video stream from the head-end device, and wherein the played video amount corresponding to the second video stream is estimated based on a video description file of the second video stream from the head-end device.
	Altay teaches:
a video stream is estimated based on a video description file of the video stream (Altay Para. [0020], the observer module 190 can detect this playback event by reading playback rate and duration information of the media file 120 from the header 140 (or from messages transmitted by the media player 160). Specifically, the observer module 190 can calculate an amount of data of the media file 120 that was played by the media
player 160).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Chen in view of Altay for the played video amount corresponding to the first video stream is estimated based on a video description file of the first video stream from the head-end device, and wherein the played video amount corresponding to the second video stream is estimated based on a video description file of the second video stream from the head-end device.
One of ordinary skill in the art would have been motivated because it offers the advantage of allowing the system to detect playback event (Altay Para. [0020]).

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0298366, Pub. Date Oct. 2, 2014), in view of Johnson (US 8296793, Pub. Date Oct. 23, 2012), in view of Steinbach et al. (US 2007/0180134, Pub. Date Aug. 2, 2007), in view of Wang et al. (US 2014/0122933, Pub. Date May 1, 2014), and further in view of Samuell et al. (US 2014/0082206, Pub. Date Mar. 20, 2014).
As per claim 24, Chen-Johnson-Steinbach-Wang discloses the apparatus according to claim 12 as set forth above, Chen-Johnson also discloses wherein a first (Johson Col. 7, line 1-5; broadcaster transmits identical multiple advertisements to the first and second target IP addresses), and wherein the first and second sets of parameters include a stream bit rate (Chen Para. [0028], The bit rate of the media data is acquired by parsing the media data).
Same rationale in claim 12 is applied.
Chen-Johnson-Steinbach-Wang does not explicitly disclose:
wherein the first and second sets of parameters include a video server address, and a stream resolution.
Samuell teaches:
parameters include a video server address and a stream resolution (Samuell Para. [0059], The extracted session metadata 704 can include aggregation of metadata obtained from previously matched interactions, such as one or more interaction server IP addresses ... content-specific identifiers (such as video resolution, video codec, and similar identifiers)).
It would been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to further modify Chen in view of Samuell for the first and second sets of parameters include a video server address, a stream resolution.
One of ordinary skill in the art would have been motivated because it offers the advantage of performing higher order analysis such as QoE modeling (Samuell Para. [0059]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Sitaraman et al. (US 2010/0235503) Method And Apparatus For Measuring Stream Availability, Quality And Performance;
Kozisek et al. (US 9,241,277) System And Method For Monitoring And Optimizing Network Performance To A Wireless Device; 
Chung et al. (US 10,356,151) Video Streaming Diagnostics.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINH NGUYEN whose telephone number is (571)272-4487. The examiner can normally be reached Monday-Friday: 7:30 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMAL B DIVECHA can be reached on (571)272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/VINH NGUYEN/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453